Filed 06/10/20                                                          Case 16-91083                                                                   Doc
        Fill in this information to identify the case:
       B 10 (Supplement 2) (12/11)           (post publication draft)
        Debtor 1              Louwanna Jan Martin
                              __________________________________________________________________

        Debtor 2               ________________________________________________________________
        (Spouse, if filing)

                                                Eastern
        United States Bankruptcy Court for the: ______________________             California
                                                                       District of __________
                                                                                    (State)
        Case number             16-91083
                               ___________________________________________




       Form 4100R
       Response to Notice of Final Cure Payment                                                                                                10/15

       According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



        Part 1:         Mortgage Information


                                         Chalet Properties III, LLC                                                 Court claim no. (if known):
        Name of creditor:                ______________________________________                                     1
                                                                                                                    _________________
                                                                                                8 ____
                                                                                              ____  2 ____
                                                                                                        9 ____
                                                                                                           2
        Last 4 digits of any number you use to identify the debtor’s account:

        Property address:                4513 CHRISTINE AVE
                                         ________________________________________________
                                         Number     Street

                                         _______________________________________________

                                         KEYES, CA 95328
                                         ________________________________________________
                                         City                        State    ZIP Code



        Part 2:         Prepetition Default Payments

         Check one:

         q     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
               on the creditor’s claim.

         q     Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
               on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ __________
               of this response is:


        Part 3:         Postpetition Mortgage Payment

         Check one:

         q     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
               the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

               The next postpetition payment from the debtor(s) is due on:              ____/_____/______
                                                                                        MM / DD / YYYY

         q     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
               of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
               Creditor asserts that the total amount remaining unpaid as of the date of this response is:
               a. Total postpetition ongoing payments due:                                                                         (a)     2465.38
                                                                                                                                         $ __________
               b. Total fees, charges, expenses, escrow, and costs outstanding:                                                +   (b)   $ __________

               c. Total. Add lines a and b.                                                                                        (c)   $ __________
               Creditor asserts that the debtor(s) are contractually
               obligated for the postpetition payment(s) that first became             02    01 2020
                                                                                       ____/_____/______
               due on:                                                                  MM / DD    / YYYY


       Form 4100R                                                 Response to Notice of Final Cure Payment                                    page 1
Filed 06/10/20                                                                Case 16-91083                                                                          Doc


       Debtor 1        Louwanna Jan Martin
                       _______________________________________________________                      Case number          16-91083
                                                                                                                  (if known) _____________________________________
                       First Name      Middle Name              Last Name




        Part 4:       Itemized Payment History


         If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
         debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
         the creditor must attach an itemized payment history disclosing the following amounts from the date of the
         bankruptcy filing through the date of this response:
         n all payments received;
         n all fees, costs, escrow, and expenses assessed to the mortgage; and
         n all amounts the creditor contends remain unpaid.




        Part 5:       Sign Here


         The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
         proof of claim.

         Check the appropriate box::

         q      I am the creditor.
         q      I am the creditor’s authorized agent.



        I declare under penalty of perjury that the information provided in this response is true and correct
        to the best of my knowledge, information, and reasonable belief.
        Sign and print your name and your title, if any, and state your address and telephone number if different
        from the notice address listed on the proof of claim to which this response applies.




                      û /s/ L. Bryant Jaquez
                          __________________________________________________
                          Signature
                                                                                                    Date    06 10 2020
                                                                                                            ____/_____/________




        Print             L. Bryant Jaquez
                          _________________________________________________________                 Title   Authorized Agent for Secured Creditor
                                                                                                            ___________________________________
                          First Name                      Middle Name        Last Name




        Company           Ghidotti Berger, LLP
                          _________________________________________________________



        If different from the notice address listed on the proof of claim to which this response applies:



        Address           1920 Old Tustin Ave.
                          _________________________________________________________
                          Number                 Street


                          Santa Ana, CA 92705
                          ___________________________________________________
                          City                                               State       ZIP Code




        Contact phone      949 _____–
                          (______) 427 _________
                                       2010                                                               bknotifications@ghidottiberger.com
                                                                                                    Email ________________________




       Form 4100R                                                       Response to Notice of Final Cure Payment                                         page 2
                                                                                                              Payment Changes
                                                                      Date                    P&I                Escrow       Total                   Notice Filed
                                                                             1/1/2017               $408.72          $91.25         $499.97                w/POC
                                                                             1/1/2018               $408.72          $91.57         $500.29             11/24/2017
                                                                                                                                                                                                                                                                                      Filed 06/10/20




                                                                             8/1/2019               $408.72          $83.75         $492.47              7/13/2019
                                                                             4/1/2020               $408.72          $84.76         $493.48              3/10/2020
                                                                                                                      $0.00
                                                                                                                      $0.00
                      Loan Information                                                                                $0.00
Loan #                          8292                                                                                  $0.00
Borrower                LOUWANNA JAN MARTIN                                                                           $0.00
BK Case #               16-91083                                                                                      $0.00
Date Filed              12/2/2016
First Post Petition
Due Date                1/1/2017
POC Covers              8/1/15 - 12/1/16

         Date                    Amount Rcvd    Post Pet Due Date      Contractual Due Date         Amt Due       Over/Short    Suspense Credit   Suspense Debit       Suspense Balance    POC Arrears Credit     POC Debit       POC Suspense Balance POC Paid to Date    Comments
           2/13/2017               $503.41           suspense                                                         $503.41             $503.41                                $503.41                                                          $0.00            $0.00
           3/14/2017               $503.41          1/1/2017                 8/1/2015               $499.97             $3.44               $3.44                                $506.85                                                          $0.00            $0.00
           4/18/2017               $503.41          2/1/2017                 9/1/2015               $499.97             $3.44               $3.44                                $510.29                                                          $0.00            $0.00
           4/18/2017                             Trustee arrears                                                        $0.00                                                    $510.29                $500.01                                 $500.01         $500.01
           4/19/2017                                3/1/2017                 10/1/2015              $499.97          -$499.97                                $499.97              $10.32                                                        $500.01         $500.01
           5/11/2017                             Trustee arrears                                                        $0.00                                                     $10.32                $166.67                                 $666.68         $666.68
           5/18/2017                $503.41         4/1/2017                 11/1/2015              $499.97             $3.44                 $3.44                               $13.76                                                        $666.68         $666.68
           6/14/2017                             Trustee arrears                                                        $0.00                                                     $13.76                $166.67                                 $833.35         $833.35
           6/20/2017                $503.41         5/1/2017                 12/1/2015              $499.97             $3.44                 $3.44                               $17.20                                                        $833.35         $833.35
           7/18/2017                             Trustee arrears                                                        $0.00                                                     $17.20                $166.67                               $1,000.02       $1,000.02
           7/25/2017                $503.41         6/1/2017                 1/1/2016               $499.97             $3.44                 $3.44                               $20.64                                                      $1,000.02       $1,000.02
           7/28/2017                           Pre Petition Applied          2/1/2016                                   $0.00                                                     $20.64                                $568.25                 $431.77       $1,000.02
           8/11/2017                             Trustee arrears                                                        $0.00                                                     $20.64                $166.67                                 $598.44       $1,166.69
           8/16/2017                           Pre Petition Applied          3/1/2016                                   $0.00                                                     $20.64                                $568.25                  $30.19       $1,166.69
           8/24/2017                $503.41          suspense                                                         $503.41             $503.41                                $524.05                                                         $30.19       $1,166.69
           9/12/2017                             Trustee arrears                                                        $0.00                                                    $524.05                $166.67                                 $196.86       $1,333.36
           9/19/2017                $503.41         7/1/2017                 4/1/2016               $499.97             $3.44                 $3.44                              $527.49                                                        $196.86       $1,333.36
           10/9/2017                $503.41         8/1/2017                 5/1/2016               $499.97             $3.44                 $3.44                              $530.93                                                        $196.86       $1,333.36
          10/12/2017                             Trustee arrears                                                        $0.00                                                    $530.93                $166.67                                 $363.53       $1,500.03
           11/8/2017                             Trustee arrears                                                        $0.00                                                    $530.93                $166.67                                 $530.20       $1,666.70
          11/16/2017                $503.41         8/1/2017                 6/1/2016               $499.97             $3.44                 $3.44                              $534.37                                                        $530.20       $1,666.70
          11/29/2017                                9/1/2017                 7/1/2016               $499.97          -$499.97                                $499.97              $34.40                                                        $530.20       $1,666.70
          11/30/2017                           Pre Petition Applied          8/1/2016                                   $0.00                                                     $34.40                                $568.25                 -$38.05       $1,666.70
          12/12/2017                             Trustee arrears                                                        $0.00                                                     $34.40                $166.67                                 $128.62       $1,833.37
          12/13/2017                $503.41          suspense                                                         $503.41             $503.41                                $537.81                                                        $128.62       $1,833.37
           1/10/2018                $503.41        10/1/2017                 9/1/2016               $499.97             $3.44               $3.44                                $541.25                                                        $128.62       $1,833.37
           1/10/2018                             Trustee arrears                                                        $0.00                                                    $541.25                $166.67                                 $295.29       $2,000.04
                                                                                                                                                                                                                                                                                      Case 16-91083




           2/12/2018                             Trustee arrears                                                        $0.00                                                    $541.25                $166.67                                 $461.96       $2,166.71
           2/14/2018                $500.29        11/1/2017                 10/1/2016              $499.97             $0.32                 $3.44                              $544.69                                                        $461.96       $2,166.71
            3/9/2018                $500.29        12/1/2017                 11/1/2016              $499.97             $0.32                 $0.32                              $545.01                                                        $461.96       $2,166.71
           3/12/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                                 $628.63       $2,333.38
           4/12/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                                 $795.30       $2,500.05
           4/12/2018                           Pre Petition Applied          12/1/2016                                  $0.00                                                    $545.01                                $568.25                 $227.05       $2,500.05
           4/17/2018                $500.29         1/1/2018                  1/1/2017              $500.29             $0.00                                                    $545.01                                                        $227.05       $2,500.05
            5/8/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                                 $393.72       $2,666.72
            6/6/2018                $500.29         2/1/2018                 2/1/2017               $500.29             $0.00                                                    $545.01                                                        $393.72       $2,666.72
           6/12/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                                 $560.39       $2,833.39
           6/27/2018                $500.29         3/1/2018                 3/1/2017               $500.29             $0.00                                                    $545.01                                                        $560.39       $2,833.39
           7/11/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                                 $727.06       $3,000.06
           7/19/2018                $500.29         4/1/2018                 4/1/2017               $500.29             $0.00                                                    $545.01                                                        $727.06       $3,000.06
            8/9/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                                 $893.73       $3,166.73
           8/22/2018                $500.29         5/1/2018                 5/1/2017               $500.29             $0.00                                                    $545.01                                                        $893.73       $3,166.73
           10/1/2018                $500.29         6/1/2018                 6/1/2017               $500.29             $0.00                                                    $545.01                                                        $893.73       $3,166.73
           10/1/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                               $1,060.40       $3,333.40
          10/13/2018                $500.29         7/1/2018                 7/1/2017               $500.29             $0.00                                                    $545.01                                                      $1,060.40       $3,333.40
          10/13/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                               $1,227.07       $3,500.07
           12/3/2018                $500.29         4331300%                 8/1/2017               $500.29             $0.00                                                    $545.01                                                      $1,227.07       $3,500.07
           12/3/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                               $1,393.74       $3,666.74
            1/9/2018                $500.29         9/1/2018                 9/1/2017               $500.29             $0.00                                                    $545.01                                                      $1,393.74       $3,666.74
            1/9/2018                             Trustee arrears                                                        $0.00                                                    $545.01                $166.67                               $1,560.41       $3,833.41
            1/9/2018                               10/1/2018                 10/1/2017              $500.29          -$500.29                            $500.29                  $44.72                                                      $1,560.41       $3,833.41
            1/9/2018                           Pre Petition Applied          11/1/2017                                  $0.00                                                     $44.72                                $499.97               $1,060.44       $3,833.41
           1/22/2019                             Trustee arrears                                                        $0.00                                                     $44.72                $166.67                               $1,227.11       $4,000.08
           2/19/2019                $500.29        11/1/2018                 12/1/2017              $500.29             $0.00                                                     $44.72                                                      $1,227.11       $4,000.08
           2/19/2019                             Trustee arrears                                                        $0.00                                                     $44.72                $166.67                               $1,393.78       $4,166.75
           3/20/2019                $500.29          suspense                                                         $500.29             $500.29                                $545.01                                                      $1,393.78       $4,166.75
           3/29/2019                $500.29          suspense                                                         $500.29             $500.29                              $1,045.30                                                      $1,393.78       $4,166.75
           4/12/2019                               12/1/2018                 1/1/2018               $500.29          -$500.29                                $500.29             $545.01                                                      $1,393.78       $4,166.75
           4/12/2019                                1/1/2019                 2/1/2018               $500.29          -$500.29                                $500.29              $44.72                                                      $1,393.78       $4,166.75
           4/16/2019                             Trustee arrears                                                        $0.00                                                     $44.72                $166.67                               $1,560.45       $4,333.42
                                                                                                                                                                                                                                                                                      Doc
          4/16/2019   $500.29        suspense                                 $500.29   $500.29                   $545.01                         $1,560.45   $4,333.42
          5/13/2019   $500.29        suspense                                 $500.29   $500.29                 $1,045.30                         $1,560.45   $4,333.42
          5/20/2019               Trustee arrears                               $0.00                           $1,045.30    $166.67              $1,727.12   $4,500.09
          5/23/2019             Pre Petition Applied   3/1/2018                 $0.00                           $1,045.30               $500.29   $1,226.83   $4,500.09
                                                                                                                                                                          Filed 06/10/20




          5/23/2019                  2/1/2019          4/1/2018    $500.29   -$500.29                 $500.29     $545.01                         $1,226.83   $4,500.09
          5/23/2019                  3/1/2019          5/1/2018    $500.29   -$500.29                 $500.29      $44.72                         $1,226.83   $4,500.09
          6/17/2019               Trustee arrears                               $0.00                              $44.72    $166.67              $1,393.50   $4,666.76
          6/21/2019             Pre Petition Applied                            $0.00                              $44.72    $166.67              $1,560.17   $4,833.43
          6/21/2019   $500.29        4/1/2019          6/1/2018    $500.29      $0.00                              $44.72                         $1,560.17   $4,833.43
          7/15/2019   $500.29        suspense                                 $500.29   $500.29                   $545.01                         $1,560.17   $4,833.43
          7/15/2019               Trustee arrears                               $0.00                             $545.01    $166.67              $1,726.84   $5,000.10
          7/25/2019                  5/1/2019           7/1/2018   $500.29   -$500.29             $500.29          $44.72                         $1,726.84   $5,000.10
          7/25/2019             Pre Petition Applied    8/1/2018                $0.00                              $44.72               $500.29   $1,226.55   $5,000.10
          7/25/2019             Pre Petition Applied    9/1/2018                $0.00                              $44.72               $500.29     $726.26   $5,000.10
          9/10/2019   $492.47        6/1/2019          10/1/2018   $500.29     -$7.82                   $7.82      $36.90                           $726.26   $5,000.10
          9/10/2019               Trustee arrears                               $0.00                              $36.90    $166.67                $892.93   $5,166.77
          9/12/2019               Trustee arrears                               $0.00                              $36.90    $166.67              $1,059.60   $5,333.44
          9/12/2019   $500.29        7/1/2019          11/1/2018   $500.29      $0.00                              $36.90                         $1,059.60   $5,333.44
          10/9/2019               Trustee arrears                               $0.00                              $36.90    $166.67              $1,226.27   $5,500.11
          10/9/2019   $492.47        8/1/2019          12/1/2018   $492.47      $0.00                              $36.90                         $1,226.27   $5,500.11
         11/12/2019               Trustee arrears                               $0.00                              $36.90    $166.67              $1,392.94   $5,666.78
         11/12/2019   $492.47        9/1/2019          1/1/2019    $492.47      $0.00                              $36.90                         $1,392.94   $5,666.78
         12/10/2019               Trustee arrears                               $0.00                              $36.90    $166.67              $1,559.61   $5,833.45
         12/10/2019   $492.47       10/1/2019          2/1/2019    $492.47      $0.00                              $36.90                         $1,559.61   $5,833.45
           1/7/2020   $492.47       11/1/2019          3/1/2019    $492.47      $0.00                              $36.90                         $1,559.61   $5,833.45
           1/7/2020               Trustee arrears                               $0.00                              $36.90    $166.67              $1,726.28   $6,000.12
          2/11/2020   $492.47       12/1/2019          4/1/2019    $492.47      $0.00                              $36.90                         $1,726.28   $6,000.12
          2/11/2020               Trustee arrears                               $0.00                              $36.90    $166.67              $1,892.95   $6,166.79
          2/11/2020             Pre Petition Applied   5/1/2019                 $0.00                              $36.90               $500.29   $1,392.66   $6,166.79
          3/11/2020   $492.47        1/1/2020          6/1/2019    $492.47      $0.00                              $36.90                         $1,392.66   $6,166.79
          3/26/2020               Trustee arrears                               $0.00                              $36.90   $2,170.96             $3,563.62   $8,337.75
          3/26/2020             Pre Petition Applied    7/1/2019                $0.00                              $36.90               $500.29   $3,063.33   $8,337.75
          3/26/2020             Pre Petition Applied    8/1/2019                $0.00                              $36.90               $492.47   $2,570.86   $8,337.75
          3/26/2020             Pre Petition Applied    9/1/2019                $0.00                              $36.90               $492.47   $2,078.39   $8,337.75
          3/26/2020             Pre Petition Applied   10/1/2019                $0.00                              $36.90               $492.47   $1,585.92   $8,337.75
          3/26/2020             Pre Petition Applied   11/1/2019                $0.00                              $36.90               $492.47   $1,093.45   $8,337.75
          3/26/2020             Pre Petition Applied   12/1/2019                $0.00                              $36.90               $492.47     $600.98   $8,337.75
          3/26/2020             Pre Petition Applied    1/1/2020                $0.00                              $36.90               $492.47     $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
Post Petition due                    2/1/2020          2/1/2020    $492.47   -$492.47                              $36.90                           $108.51   $8,337.75
                                     3/1/2020          3/1/2020    $492.47   -$492.47                              $36.90                           $108.51   $8,337.75
                                     4/1/2020          4/1/2020    $493.48   -$493.48                              $36.90                           $108.51   $8,337.75
                                     5/1/2020          5/1/2020    $493.48   -$493.48                              $36.90                           $108.51   $8,337.75
                                     6/1/2020          6/1/2020    $493.48   -$493.48                              $36.90                           $108.51   $8,337.75
                                                                                                                                                                          Case 16-91083




                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                $0.00                              $36.90                           $108.51   $8,337.75
                                                                                                                                                                          Doc
